Title: From Thomas Jefferson to George Hay, 14 February 1802
From: Jefferson, Thomas
To: Hay, George


          
            Dear Sir
            Washington Feb. 14. 1802.
          
          My absence from Virginia for many years back, with small intervals of residence only in it, has rendered me very much unpossessed of the state of things there. I did not recollect that you were a practitioner in Richmond until an answer from mr Wickham to the inclosed letter set me to looking about to whom I should address myself on his declining the business therein proposed. nor am I now certain whether you do practise in the courts there. but believing I have understood so, I ask the favor of you to undertake the matter proposed to mr Wickham in the letter of which I send you a copy because it contains a statement of facts supplementary to what appears in the documents. I enclose you an order on messrs. Gibson & Jefferson for your fee, and pray your attention to mr Short’s interest in this suit, considering that he rendered a year’s laborious & expensive service to the US. it would be hard indeed to say that he, and not the US. should lose the amount of his salary for the year. he has never recieved it, nor have the US. ever paid it, for as long as it is in the hands of their officer, it is in their hands, & unpaid. Accept assurances of my esteem & high consideration.
          
            Th: Jefferson
          
        